internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp 1-plr-161041-02 date date legend distributing distributing distributing distributing corporation p sub a sub b plr-161041-02 sub c sub a1 sub a2 sub a3 sub a4 sub d1 controlled llc b1 llc b2 llc c llc d1 lc d2 plr-161041-02 llc d3 gp business a business b business c business p business x business y a b c d e f g date date date date date plr-161041-02 m n dear this letter responds to your letter dated date requesting rulings as to the federal_income_tax consequences of certain proposed transactions additional information was submitted in letters dated february april april and date the information submitted for consideration is summarized below summary of facts distributing is a publicly traded holding_company and the common parent of an affiliated_group that files a consolidated federal_income_tax return the distributing group distributing is engaged indirectly in business a business b business c business p business x and business y business y has an m sector and an n sector distributing owns approximately a percent more than percent of the common_stock of corporation p a publicly traded corporation engaged in business p corporation p is not a member of the distributing group distributing owns all the outstanding_stock of holding_companies sub a sub b and sub c sub a owns all the outstanding_stock of sub a1 sub a2 sub a3 and sub a4 which are corporations engaged in business a distributing has submitted financial information indicating that sub a1 sub a2 sub a3 and sub a4 each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years sub b owns all the membership interests of llc b1 and llc b2 which are limited_liability companies engaged in business b that are disregarded for federal_income_tax purposes llc b1 and llc b2 previously were wholly owned subsidiaries of sub b distributing has submitted financial information indicating that llc b1 and llc b2 and their predecessor corporations each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years sub c owns all the membership interests of llc c a limited_liability_company engaged in business c that is disregarded for federal_income_tax purposes llc c previously was a wholly owned subsidiary_corporation of sub c distributing has submitted financial information indicating that llc c and its predecessor_corporation has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years plr-161041-02 distributing also owns all the outstanding_stock of distributing distributing is a holding_company that is indirectly engaged in business x and business y through its ownership of all the outstanding_stock of distributing distributing is directly and indirectly engaged in business x and business y through its ownership of all the outstanding_stock of distributing and a b-percent managing general_partner interest in gp which is a partnership engaged in business x distributing is engaged in business x and business y through its ownership interests described below in gp and in llc d1 and llc d2 which are limited_liability companies engaged in business y distributing owns a c-percent at least percent general_partner interest in gp and the remaining d-percent general_partner interest in gp is owned by sub d1 a subsidiary of distributing and member of the distributing group since joining the distributing group more than five years ago distributing has owned at least e percent more than percent of gp on date as a result of a restructuring within the distributing group distributing 1’s general_partner interest in gp increased to c percent all personnel performing operational functions for gp have been employees of gp for each of the past five years all personnel performing management functions for gp have been officers of distributing and distributing with the exception of a few brief periods of time all of distributing 1’s officers have also been officers of distributing for each of the past five years distributing has submitted financial information indicating that gp has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years distributing also owns through a disregarded_entity all the membership interests in llc d1 which is engaged in the m sector of business y distributing purchased an f-percent more than percent membership interest in llc d1 on date which was more than five years before the proposed transactions on that date llc d1 was taxable as a partnership on date llc d1 redeemed the remaining interest held by an unrelated member since date llc d1 has been disregarded for federal_income_tax purposes llc d1 owns all the membership interests in llc d2 which is engaged in the n sector of business y distributing acquired a g-percent more than percent interest in llc d2’s predecessor llc d3 by contributing cash upon the formation of llc d3 on date which was more than five years before the proposed transactions the remaining membership interest was owned by an unrelated_person also on date llc d3 formed llc d2 a wholly owned limited_liability_company that is disregarded for federal_income_tax purposes also on date llc d2 acquired the assets of the n sector of business y and began to engage in that business on date distributing and the unrelated minority member contributed their interests in llc d3 to llc d1 at which time llc d3 became a disregarded_entity of llc d1 llc d3 dissolved shortly thereafter plr-161041-02 all personnel performing operational functions for llc d1 have been employees of llc d1 for each of the past five years from the time distributing first purchased a membership interest in llc d1 on date distributing has appointed a majority of the board members of llc d1 the board members appointed by d1 have consisted of officers of distributing and distributing all of which have since date performed management functions for llc d1 including the supervision direction and control of all operational functions of llc d1 distributing has submitted financial information indicating that llc d1 has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the past five years financial information including a detailed opinion from an independent investment_advisor indicates that the separation of business y from business x would positively affect the operations of each business in particular the distributing group has experienced significant managerial and systemic problems by operating business y and business x within the same affiliated_group proposed transactions in order to accomplish the separation of business y from business x distributing proposes the following transactions i distributing will form controlled as a wholly owned subsidiary and will contribute the assets and associated liabilities of llc d1 to controlled by causing llc d1 to merge with and into controlled with controlled surviving contribution immediately after the merger distributing will distribute all of the controlled stock to distributing distribution ii distributing will distribute all of the controlled stock to distributing distribution iii distributing will distribute all of the controlled stock to distributing distribution iv immediately after distribution distributing will transfer all rights in certain intellectual_property used in business y to controlled contribution immediately_after_the_transfer distributing will distribute all of the controlled stock pro_rata to its shareholders distribution distributing will pay cash in lieu of any fractional shares of controlled in connection with the proposed transaction distributing and controlled will enter into several agreements relating to their separation including an administrative services agreement an intellectual_property agreement and a tax_sharing_agreement after distribution distributing 4’s board_of directors will consist of members and controlled’s board_of directors will consist of members one individual will serve as a director on both boards distributing distributing distributing distributing and controlled each will pay its own expenses_incurred in connection with the proposed transactions plr-161041-02 representations contribution and distribution in connection with contribution and distribution described above in step i the taxpayer represents as follows a no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing b immediately after distribution the fair_market_value of distributing 1’s general_partner interest in gp will equal at least five percent of the fair_market_value of the gross assets of distributing c the five years of financial information submitted on behalf of business x and business y represents their present operations and regarding each such business there has been no substantial operational changes since the date of the last financial statements submitted d following distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees e distribution is being carried out for the corporate business_purpose of enhancing the success of business x and business y by reducing or eliminating significant managerial and systemic problems arising from the conduct of both businesses within the same affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose f except for distribution sec_2 and there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after distribution g there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 h there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business i the total adjusted_basis and fair_market_value of the assets to be transferred to controlled by distributing in contribution each equals or exceeds the sum of the liabilities to be assumed by controlled as determined under sec_357 plr-161041-02 j the liabilities to be assumed in contribution were incurred in the ordinary course of business and are associated with the assets being transferred k distributing neither accumulated its receivables nor made any extraordinary payment of its payables in anticipation of the transaction l no intercorporate debt will exist between distributing and controlled at the time of or after distribution m immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations n payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length o no parties to the transaction are investment companies as defined in sec_368 and iv p distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire other than as a result of the distributions that are the subject of this ruling directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled distribution in connection with distribution described above in step ii the taxpayer represents as follows q no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing r immediately after distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of distributing which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 s following distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees t distribution is being carried out for the corporate business_purpose of enhancing the success of business x and business y by reducing or eliminating significant managerial and systemic problems arising from the conduct of both businesses within the same affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose plr-161041-02 u except for distribution sec_3 and there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after distribution v there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 w there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business x no intercorporate debt will exist between distributing and controlled at the time of or after distribution y immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations z payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length aa no parties to the transaction are investment companies as defined in sec_368 and iv bb distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire other than as a result of the distributions that are the subject of this ruling directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled distribution in connection with distribution described above in step iii the taxpayer represents as follows cc no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing dd immediately after distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of distributing which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 plr-161041-02 ee following distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees ff distribution is being carried out for the corporate business_purpose of enhancing the success of business x and business y by reducing or eliminating significant managerial and systemic problems arising from the conduct of both businesses within the same affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose gg except for distribution there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after distribution hh there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 ii there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business jj no intercorporate debt will exist between distributing and controlled at the time of or after distribution kk immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations ll payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length mm no parties to the transaction are investment companies as defined in sec_368 and iv nn distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire other than as a result of the distributions that are the subject of this ruling directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled contribution and distribution in connection with contribution and distribution described above in step iv the taxpayer represents as follows plr-161041-02 oo no part of the consideration to be distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing pp immediately after distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of sub a sub b sub c and distributing each of which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 qq immediately after distribution at least percent of the fair_market_value of the gross assets of sub a will consist of the stock of sub a1 sub a2 sub a3 and sub a4 each of which is engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 rr the five years of financial information submitted on behalf of businesses a b and c represents their present operations and regarding each such business there has been no substantial operational changes since the date of the last financial statements submitted ss following distribution distributing and controlled will each continue the active_conduct of its business independently and with its separate employees tt distribution is being carried out for the corporate business_purpose of enhancing the success of business x and business y by reducing or eliminating significant managerial and systemic problems arising from the conduct of both businesses within the same affiliated_group distribution is motivated in whole or substantial part by this corporate business_purpose uu there is no plan or intention by any shareholder who owns five percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing or controlled after distribution vv there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 ww there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after distribution except in the ordinary course of business xx the total adjusted_basis and fair_market_value of the assets to be transferred to controlled by distributing in contribution each equals or exceeds the sum of the liabilities to be assumed by controlled as determined under sec_357 plr-161041-02 yy the liabilities to be assumed in contribution were incurred in the ordinary course of business and are associated with the assets being transferred zz distributing neither accumulated its receivables nor made any extraordinary payment of its payables in anticipation of distribution aaa no intercorporate debt will exist between distributing and controlled at the time of or after distribution bbb immediately before distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations furthermore distributing 4’s excess_loss_account in the controlled stock if any will be included in income immediately before distribution ccc payments made in connection with all continuing transactions between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length ddd no parties to the transaction are investment companies as defined in sec_368 and iv eee distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of distributing or controlled or stock possessing percent or more of the total value of all classes of stock of distributing or controlled fff the payment of cash in lieu of fractional shares of controlled will be solely for the purpose of avoiding the expense and inconvenience to distributing of distributing fractional shares and does not represent separately bargained-for consideration the total cash consideration to be paid in lieu of fractional controlled shares will not exceed one percent of the total consideration that will be issued in distribution to distributing shareholders the fractional share interests of each distributing shareholder will be aggregated and no distributing shareholder will receive cash in an amount equal to or greater than the value of one full controlled share rulings contribution and distribution based on the facts submitted and representations set forth above we rule as follows on contribution and distribution described in step i above contribution and distribution collectively will qualify as a reorganization within the meaning of sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 plr-161041-02 distributing will recognize no gain_or_loss on the transfer of assets to controlled in exchange for controlled stock and any assumption_of_liabilities sec_361 and sec_357 controlled will recognize no gain_or_loss on the receipt of assets in exchange for controlled stock and any assumption_of_liabilities sec_1032 controlled’s basis in each asset received from distributing will equal the basis of that asset in the hands of distributing immediately prior to contribution sec_362 controlled’s holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution of controlled stock to distributing sec_361 distributing will recognize no gain_or_loss and no amount will be included in the income of distributing on the receipt of controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock held by distributing will equal the aggregate basis of the distributing stock in distributing 2’s hands immediately before distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c distributing 2’s holding_period for the controlled stock received from distributing will include the holding_period of the distributing stock on which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 the earnings_and_profits of distributing and controlled will be allocated in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 distribution based on the facts submitted and representations set forth above we rule as follows on distribution described in step ii above distributing will recognize no gain_or_loss on the distribution of controlled stock to distributing sec_355 distributing will recognize no gain_or_loss and no amount will be included in the income of distributing on the receipt of controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock held by distributing will equal the aggregate basis of the distributing stock in distributing 3’s hands immediately before distribution allocated between the plr-161041-02 distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c distributing 3’s holding_period for the controlled stock received from distributing will include the holding_period of the distributing stock on which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 the earnings_and_profits of distributing and controlled will be allocated in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 distribution based on the facts submitted and representations set forth above we rule as follows on distribution described in step iii above distributing will recognize no gain_or_loss on the distribution of controlled stock to distributing sec_355 distributing will recognize no gain_or_loss and no amount will be included in the income of distributing on the receipt of controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock held by distributing will equal the aggregate basis of the distributing stock in distributing 4’s hands immediately before distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c distributing 4’s holding_period for the controlled stock received from distributing will include the holding_period of the distributing stock on which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 the earnings_and_profits of distributing and controlled will be allocated in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 contribution and distribution based on the facts submitted and representations set forth above we rule as follows on contribution and distribution described in step iv above contribution and distribution collectively will qualify as a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization within the meaning of sec_368 distributing will recognize no gain_or_loss on the transfer of assets to controlled in exchange for controlled stock and any assumption_of_liabilities sec_361 and sec_357 plr-161041-02 controlled will recognize no gain_or_loss on the receipt of assets in exchange for controlled stock and any assumption_of_liabilities sec_1032 controlled’s basis in each asset received from distributing will equal the basis of that asset in the hands of distributing immediately prior to contribution sec_362 controlled’s holding_period for each asset received from distributing will include the period during which distributing held such asset sec_1223 distributing will recognize no gain_or_loss on the distribution of controlled stock to distributing 4’s shareholders sec_355 and sec_361 the distributing shareholders will recognize no gain_or_loss and no amount will be included in the income of the distributing shareholders on the receipt of controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock held by distributing shareholders will equal the aggregate basis of the distributing stock in the hands of those shareholders immediately before distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period for the controlled stock received by distributing shareholders will include the holding_period of the distributing stock on which the distribution is made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 the earnings_and_profits of distributing and controlled will be allocated in accordance with sec_312 sec_1_312-10 and sec_1_1502-33 shareholders of distributing who receive cash in lieu of fractional shares of controlled stock will recognize gain_or_loss measured by the difference between the basis of the fractional share interest and the amount of cash received sec_1001 if the fractional share qualifies as a capital_asset of the shareholder the gain_or_loss will be a capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter of the code no opinion is expressed about the tax treatment of the transaction under other provisions of the code and income_tax regulations or about the tax treatment of any conditions existing at the time of or effect resulting from the transaction that are not specifically covered by the above rulings this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent plr-161041-02 a copy of this letter should be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the factual information representations and other data may be required as part of the audit process pursuant to the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely by __ michael j wilder senior technician reviewer branch office of associate chief_counsel corporate
